internal_revenue_service number release date index number ---------------------------------------------- ---------------------------------------------------- ------------------ --------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------------ ------------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-114920-09 date date ty legend legend taxpayer date date date date date year year dollar_figurex state city city agency property a ------------------------------------------ ----------------------- ------------------- --------------------- ------------------- ---------------------- ------- ------- -------------------- ------------- -------------------------------------- ----------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ -------------------------------------------- dear ------------------------------------------------------- this is in response to your request for a private_letter_ruling dated date you have requested rulings relating to the year in which taxpayer realized gain from an involuntary_conversion and whether sec_1033 of the internal_revenue_code applies to the conversion facts taxpayer reports income on a cash_basis uses a calendar_year accounting_period and is in the business of owning and leasing real_property improved with commercial retail_space in city taxpayer acquired property a by a deed recorded on date and leased plr-114920-09 it to commercial tenants on date city agency filed a condemnation action to acquire property a on date in year city agency deposited dollar_figurex as probable compensation the deposit for the property with the state treasurer on date taxpayer filed an answer to the condemnation action raising certain affirmative defenses challenging city agency’s right to take the property taxpayer asserted that city agency did not have the right to take the condemned property because it did not permit taxpayer to participate in the redevelopment of property a and its vicinity as required_by_law under state’s eminent_domain law taxpayer could have applied for withdrawal of the deposit at any time after the deposit was made however withdrawal of the funds would have effected an abandonment of their challenge to city agency’s right to take property a the applicable statute provides that receipt of any portion of the money deposited constitutes a waiver by operation of law of all claims and defenses in favor of the persons receiving such payment except a claim for greater compensation taxpayer did not apply for withdrawal of the deposit in year because at that time it was unwilling to abandon their challenge of city agency’s right to take in year however taxpayer and city agency entered into a settlement and stipulation for withdrawal of the deposit taxpayer received its share of the deposited funds in year its election to defer gain pursuant to sec_1033 was reported on a statement attached to its partnership tax_return form_1065 for year law and analysis sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized from the disposition over the adjusted_basis of the property under sec_1001 the amount_realized from the disposition is the sum of money received plus the fair_market_value of the property other than money received sec_1033 generally provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money or property then at the election of the taxpayer the gain if any shall be recognized except to the extent the taxpayer during the period specified in sec_1033 for the purpose of replacing the converted property purchases other_property similar_or_related_in_service_or_use to the property so converted taxpayer is a co-owner of property a with another entity that is currently seeking identical rulings because the involvement of the other entity does not in any way change the outcome of the conversion for taxpayer for purposes of sec_1033 this letter refers only to the existence of taxpayer plr-114920-09 under sec_1033 a taxpayer generally has two years from the close of the first taxable_year in which any gain from the conversion is realized to acquire property similar_or_related_in_service_or_use to the converted property under sec_1033 a three year replacement_period to the close of the third taxable_year in which any gain from the conversion was realized is permitted for conversions that are condemnations of real_property held for productive use of a trade_or_business or for investment valid replacement_property qualifying property under sec_1033 is like-kind_property to be held for productive use in a trade_or_business or for investment sec_451 provides that the amount of any item_of_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-2 of income_tax regulations generally provides that income although not actually reduced to taxpayer’s possession is constructively received by the taxpayer in the taxable_year during which it is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions under sec_1033 and g the replacement_period for converted property is measured from the close of the first taxable_year in which any gain is realized from the conversion under sec_1001 and sec_451 and the regulations thereunder taxpayer realizes gain from the involuntary_conversion of property a when it actually or constructively receives money or property in excess of its basis money or property is constructively received when it is available for taxpayer to draw on at any time without substantial restriction or other limitation under the law in state taxpayer’s withdrawal of any portion of the deposit would have constituted by operation of law a waiver of all claims and defenses with respect to the converted property except a claim for greater compensation the waiver of all claims and defenses is a substantial limitation or restriction to taxpayer’s access to the deposit held by the state treasurer consequently taxpayer did not have actual or constructive receipt of the deposit in year cases interpreting the application of the constructive receipt principles to involuntary_conversions support this view in 207_f2d_618 3rd cir the government condemned taxpayer’s land and in deposited dollar_figure with the united_states district_court to be awarded for the land however the taxpayer did not have access to the money until the court determined that the taxpayer held clear title to the land free of tax or other judgment liens the amount to be ultimately paid was litigated and in the taxpayer was awarded dollar_figure in the tax litigation that followed the court plr-114920-09 determined that the deposit was not taxable in because the money was not available to the taxpayer until a later year when the taxpayer’s claim to clear title was validated similarly in rentz v commissioner 36_tcm_68 the state of delaware commenced an action to condemn the taxpayer’s property on date and on the next day deposited a sum of money estimated to be fair compensation_for the acreage taken the commissioner contended that the compensation was constructively received by the taxpayer on the day of deposit but the court disagreed first there was more than one property owner entitled to compensation_for the taking and the taxpayer’s share of the deposit was not ‘credited’ to her account ‘set apart’ for her or ‘otherwise made available’ so that she could ‘draw upon it at any time’ within the meaning of sec_1_451-2 moreover the superior court order permitted petitioner to occupy the house on the condemned property until date and reserved to her until that date the right to use the condemned acreage for access to the land she retained it was the policy of the state while the owner was in physical possession of a dwelling or other structure on a condemned property to object to withdrawal of funds deposited in court thus to obtain any portion of the funds on deposit with the superior court in petitioner would have been required to establish to the satisfaction of the superior court the portion allocable to her rights in the condemned acreage and either abandon her home or convince the court to reject the state's objections to withdrawal of the deposit in these circumstances the necessity for obtaining a contested court order permitting withdrawal of the funds was a substantial limitation or restriction accordingly the tax_court determined that the taxpayer was not in constructive receipt of any portion of the deposit in compare 51_tc_475 in which condemnation proceeds were held to be constructively received by the taxpayer upon deposit with a clerk of the county court because the deposit was subject_to release to the taxpayer upon application_for court order and there were no other restrictions or limitations on the taxpayer’s right to the proceeds in the present case taxpayer’s withdrawal of the deposit would have constituted a waiver of taxpayer’s right to challenge the legality of city agency’s condemnation the prerequisite of waiver of all claims and defenses was a substantial limitation or restriction to taxpayer’s right to the deposit therefore taxpayer did not have constructive receipt of any portion of the deposit until year when the parties entered into settlement of taxpayer’s claim conclusion sec_1 if property a is real_property that was held for productive use in a trade_or_business or for investment prior to its condemnation taxpayer may elect to apply the provisions of sec_1033 to timely replace property a with like-kind_property to be held for productive use in a trade_or_business or for investment plr-114920-09 taxpayer was not in actual or constructive receipt of the proceeds from property a’s condemnation until year thus year was the first year in which any part of the gain from the conversion was realized under sec_1033 taxpayer has until three years from the close of year to replace the condemned property with qualifying replacement_property caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting enclosure
